Citation Nr: 9920518	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  91-48 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for organic disease 
manifested by chest pain (other than psychoneurotic 
disability and/or diseases of the musculoskeletal system 
productive of symptoms of chest pain).

2.  Entitlement to service connection for a chronic neck 
disability.

3.  Entitlement to service connection for a chronic left 
shoulder disability.

4.  Entitlement to service connection for a chronic left 
elbow disability.

5.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

6.  Entitlement to an increased (compensable) rating for 
right shoulder disability.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

8.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a chronic back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to April 
1973.  This matter comes to the Board of Veterans' Appeals 
(Board) from Department of Veterans Affairs (VA) New York 
Regional Office (RO) rating decisions denying service 
connection for a chronic acquired psychiatric disability 
including post traumatic stress disorder (PTSD), an organic 
disability manifested by chest pain, bilateral carpal tunnel 
syndrome, neck, left shoulder, and left elbow disabilities, a 
compensable rating for his service-connected right shoulder 
disability, TDIU, and declined to reopen the claim of service 
connection for a back disability.  

In September 1992 and June 1994, the case was remanded to the 
RO for additional development of the evidence.  By March 1999 
RO rating decision, service connection was granted for the 
veteran's psychoneurotic disability (PTSD), and a 50 percent 
rating was assigned.  The March 1999 favorable action by the 
RO as to the matter of service connection for PTSD renders 
the claim moot as a full grant of the benefit sought pursuant 
to Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(overruling West v. Brown, 7 Vet. App. 329 (1995) that a 
notice of disagreement to a service connection claim 
translated into a notice of disagreement for other "down-
stream element[s]" such as the rating assigned or the 
effective date of the award).

A review of the post-September 1992 remand record reveals 
that the RO listed, as issues on appeal, the matter of 
whether new and material evidence has been submitted to 
reopen the claims of service connection for neck, left 
shoulder, and left elbow disabilities.  However, as 
entitlement to service connection for such disabilities was 
never finally disallowed, and was timely appealed by the 
veteran following the May 1991 rating decision denying 
service connection for such disabilities, the claims of 
service connection for neck, left shoulder, and left elbow 
disabilities are not subject to review on finality basis.

Appellate consideration of the application to reopen the 
claim of service connection for a chronic back disability, 
entitlement to service connection for neck, left shoulder, 
and left elbow disabilities, bilateral carpal tunnel 
syndrome, and a compensable rating for the veteran's service-
connected right shoulder disability is held in abeyance 
pending completion of the development requested in the remand 
below.  With regard to his claim of TDIU, the Board finds it 
appropriate to forego adjudication of this issue while the 
service connection and increased rating claims are being 
developed and considered.  The service connection, increased 
rating, and the total rating claims are inextricably 
intertwined because adjudication of the service connection 
and increased rating claims may affect the merits and outcome 
of an adjudication of the total rating claim.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. 
App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).


FINDING OF FACT

Chronic chest pain or organic disease manifested by chest 
pain were not evident in service; medical evidence does not 
reveal a current diagnosis of organic disease manifested by 
chest pain (other than musculoskeletal and/or psychoneurotic 
disabilities which may be productive of symptoms of chest 
pain and which are separate and distinct from organic disease 
claimed by the veteran to be manifested by chest pain) and 
does not demonstrate that the veteran's current chest pain is 
causally related to service or any incident occurring 
therein.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for organic disease manifested by chest 
pain.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records do not reveal any 
report or clinical findings showing the presence of symptoms 
of chest pain or an organic disease manifested by chronic 
chest pain.  He received a medical discharge from service due 
to right shoulder disability which he incurred during rifle 
firing exercises in boot camp; clinical manifestations of 
chest pain or an organic disease manifested by chest pain 
were not identified during medical examinations prior to 
service separation in April 1973.

On several occasions during the veteran's extensive and 
frequent post-service medical and psychiatric treatment, it 
was suggested that his chest pain and tightness may represent 
manifestations of certain musculoskeletal disabilities which 
are subject to separate appellate consideration, as listed on 
the title page above, and/or psychoneurotic disability for 
which service connection was awarded by the RO in March 1999 
and which is not subject to this appeal (e.g., October 1991 
letter from L. Rosenthal, M.D., suggesting that chest pain 
symptoms are related to his neck and right shoulder pain; VA 
hospitalization records in September 1974, discussed in more 
detail below, suggesting that chest pain may be related to 
his chronic anxiety).  However, as the veteran specifically 
claims entitlement to service connection for an organic 
disease manifested by chest pain as a disability which is 
separate and distinct from his musculoskeletal and/or 
psychoneurotic disabilities (manifestations of which may 
include symptoms of chest pain), the Board's review of this 
matter does not include a review of musculoskeletal and/or 
psychoneurotic disabilities which may be productive of chest 
pain.

VA and private inpatient and outpatient treatment records, 
including records received from the Social Security 
Administration in January 1999, dated from February 1963 to 
August 1998, reveal frequent treatment associated with 
numerous symptoms, illnesses, and disabilities.  On several 
occasions during such treatment, the veteran reported 
experiencing recurrent symptoms of chest pain and tightness, 
along with other related symptoms such as shortness of 
breath, dizziness, and loss of balance, at times attributing 
the onset of such symptoms to various musculoskeletal and/or 
psychological problems and illnesses which he allegedly 
experienced since active service.  Recurrent attacks of 
symptoms of chest pain and tightness were initially reported 
in September 1974.  At that time, he sought VA 
hospitalization due to severe symptoms of chest discomfort 
that he reportedly experienced for 3 weeks prior to hospital 
admission.  Clinical studies and evaluations performed during 
hospitalization (including examination of the cardiovascular 
and respiratory systems) did not reveal any abnormalities; on 
hospital discharge, the presence of psychosomatic complaints 
was indicated; chronic anxiety, sleep paralysis, and 
psychophysiologic reaction were diagnosed.  The examiner 
suggested that the veteran's chest pain symptoms were 
probably related to his chronic anxiety.  

On VA medical examination in November 1986, the veteran 
indicated, in pertinent part, that he experienced symptoms of 
chest pain and difficulty breathing.  Examination of the 
cardiovascular and respiratory systems did not reveal any 
abnormalities.  Difficulty breathing and dyspnea on mild 
exertion and palpitations were diagnosed; the examiner 
indicated that cardiovascular and respiratory systems were 
normal on clinical evaluation, and the aforementioned 
symptoms were probably related to his somatic symptoms 
including anxiety and stress syndrome; an organic basis for 
such symptoms was not identified.

On VA fee-basis medical examination in November 1992, the 
veteran indicated, in pertinent part, that he noticed the 
onset of symptoms of chest pain in the summer of 1974, and 
experienced intermittent episodes of chest pain symptoms 
since that time.  On examination, chronic pain syndrome with 
multi-system complaints was diagnosed.  The examiner 
indicated that the constellation of the veteran's symptoms 
was not explainable based on current findings, except as it 
possibly related to functional rather than to organic 
etiology.

On VA psychiatric examination in August 1998, the veteran 
reported that he noticed the onset of recurrent symptoms of 
chest pain during service, but no pertinent findings or 
diagnoses were noted on examination.  

Based on the evidence of record, as discussed above, the 
Board finds that the claim of service connection for organic 
disease manifested by chest pain is not well grounded.  
Symptoms of chest pain or organic disease shown to cause 
chronic chest pain were not evident in service.  Although the 
veteran is shown to have reported recurrent symptoms of chest 
tightness and pain as early as September 1974, the clinical 
studies performed in September 1974 and on numerous occasions 
thereafter did not reveal any abnormalities, nor did they 
suggest the presence of an organic disease which may be 
manifested by chest pain.  As indicated above, the onset and 
intermittent recurrence of symptoms of chest pain have been 
attributed by various physicians (and the veteran himself) to 
numerous physical and psychological ailments including 
musculoskeletal disabilities and chronic anxiety.  However, 
the claim of service connection for organic disease 
manifested by chest pain is separate and distinct from the 
veteran's psychoneurotic and/or musculoskeletal disabilities 
(the Board stresses that the veteran's psychoneurotic 
disability is not subject to appellate review at this time) 
and is therefore afforded separate appellate review.  
Although symptoms of recurrent chest pain were noted on 
numerous occasions during post-service medical treatment 
associated with various diseases and impairments, an 
identifiable organic disease specifically manifested by chest 
pain, of service origin or otherwise, was not diagnosed 
during active service or indeed at any time thereafter.  As a 
current organic disease manifested by chest pain is not shown 
by competent (medical) evidence, the veteran's claim must be 
denied as not well grounded.  See Rabideau, 2 Vet. App. 14; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the 
absence of proof of a present disability there can be no 
valid claim).

In this case, the only evidence of record before the Board 
specifically linking the veteran's recurrent chest pain to 
service consists of his own contentions.  Such evidence is 
insufficient to well ground the claim because he is not shown 
to be competent to offer evidence requiring medical 
experience and specialized medical knowledge and skill.  
Grottveit, 5 Vet. App. at 93.  Although he is competent to 
state the nature of symptoms that he personally observes, 
including chest pain, see Cartright, 2 Vet. App. 24, he is 
not competent to provide a medical diagnosis of an organic 
disease manifested by chest pain or to relate his current 
chest pain to active service.

Generally, in order for a claim to be well grounded, medical 
evidence of nexus between a current disability and service is 
required.  In Libertine, 9 Vet. App. 521, it was held that 
certain disabilities are susceptible to observation by lay 
persons, thus warranting the grant of service connection 
based on lay statements alone, but in other instances, 
medical evidence of nexus to service is still required.  Id. 
at 524.  In this case, the Board finds that while the veteran 
is capable of describing symptoms of chest pain, he is not 
competent to establish the required nexus between service and 
the onset of chest pain. 

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that any organic 
disease manifested by chest pain is related to any combat 
service; thus, the provisions of 38 U.S.C.A. § 1154(b) are 
not applicable to this claim.

Although the veteran's claim has been considered and denied 
by the Board on a ground different from that of the RO, which 
denied the claim on the merits, the veteran has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the veteran 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 


ORDER

Service connection for organic disease manifested by chest 
pain is denied.


REMAND

With regard to the veteran's application to reopen the claim 
of service connection for a chronic back disability and 
service connection for neck, left shoulder, and left elbow 
disabilities, such claims were remanded for additional 
development of the evidence in September 1992.  At the time 
of the September 1992 Board remand, the RO was requested to 
afford the veteran a VA medical examination to determine the 
nature and etiology of all disabilities involving his neck, 
back, the left shoulder, and/or the left elbow.  The claims 
file was to be made available to the examiners.  Evidence of 
record at that time included a medical opinion from L. 
Rosenthal, M.D., dated October 1991.  This opinion was not 
shown to be based on a comprehensive review of the record.  
The physician indicated that a "recent MRI" demonstrated a 
herniated right C5-6 disc.  The physician believed the 
claimant had a herniated cervical disc related to service 
that was "causing all his problems" including alleged 
radicular pain into the shoulders, arms, chest and back.  

A VA fee-basis examination was performed in November 1992.  
The physician's comments indicate that he had only parts of 
the claims file available for review, or he relied upon the 
history as reported by the appellant and a few documents at 
best.   The examiner reported the veteran's contemporaneous 
symptomatology, which was minimal to nonexistent; the 
examiner did not clearly identify any chronic organic 
disabilities involving the veteran's back, neck, the left 
shoulder, and/or the left elbow.   The examiner did indicate 
that chronic pain syndrome might be present but deferred to 
psychiatric evaluators.  

A review of the record in this case shows that whether or not 
organic disorders are present and productive of disability of 
the back, neck, the left shoulder, the left elbow and 
bilateral carpal tunnel syndrome is unclear.  The record 
shows both the presence of some objective signs or symptoms 
at times, but also perfectly normal findings.  The possible 
presence of a herniated disc has been reported, but the 
record also contains competent evidence that the herniated 
disc does not compromise the cord or neural foramina.  As a 
number of evaluators have pointed out, evidence of the 
presence of functional overlay considerably complicates the 
problem of ascertaining both the presence and the origins of 
any organic disability.  In this circumstance, it is 
imperative that the Board obtain an opinion based upon an 
actual review of the record, including any diagnostic 
testing, and not simply second hand, lay or incomplete 
reporting of the history.  It also appears that an evaluation 
will require a coordinated assessment as to whether there is 
a nonorganic disability present that accounts for the 
subjective symptoms and, if so, what relationship, if any, 
such a nonorganic disability has to service or to the 
service-connected disability.

The Board notes that the veteran's claim of service 
connection for a chronic back disability was initially denied 
by RO rating decision in September 1987; he was notified of 
that decision and of his appeal rights by letter in September 
1987, but he did not file a timely appeal therefrom.  Thus, 
the September 1987 rating decision became final, is not 
subject to revision on the same factual basis, and it may 
only be reopened on submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1998); see Evans v. Brown, 9 Vet. App. 273 (1996).  The U.S. 
Court of Appeals for the Federal Circuit recently has held 
that the Court erred in adopting the test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  In Colvin, the Court 
adopted the following rule with respect to the nature of the 
evidence which would justify reopening of a claim on the 
basis of new and material evidence:  "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.   
Notwithstanding this change in the law, it would appear that 
the October 1991 opinion of Dr. Rosenthal could be 
interpreted as expressing an opinion that the claimant has an 
organic back disability related to a service connected 
disability.  This would be sufficient to constitute new and 
material evidence.

With regard to the claim of service connection for bilateral 
carpal tunnel syndrome, although the veteran's service 
medical records do not show that such disability was treated 
during active service, he has indicated that he has 
experienced neurological symptomatology involving his hands 
since active service.  As indicated above, as a lay person, 
he is not competent to provide a medical diagnosis of a 
chronic disability (in this case carpal tunnel syndrome), or 
to relate it to active service.  He is competent, however, to 
describe the nature of symptoms which he has personally 
perceived over the years (numbness and weakness of his hands 
and fingers of his hands).  On several occasions during his 
post-service medical treatment, confirmed and unconfirmed 
diagnoses of carpal tunnel syndrome were indicated (see, 
e.g., medical records from F. Radoff, M.D., in June 1986, VA 
medical examination reports in May and December 1990, a 
February 1991 letter from G. Leach, M.D., and November 1992 
VA fee-basis medical examination report).  The Board notes 
that the examiner opined in November 1992 that the veteran's 
(possible) carpal tunnel syndrome was unrelated to his 
"service history."  However, on other occasions, 
neurological impairments involving his upper extremities and 
including radicular pain to the arms, has been attributed to 
service (see October 1991 letter from Dr. Rosenthal).  Thus, 
the Board is of the opinion that a VA neurological 
examination should be performed to determine whether carpal 
tunnel syndrome is currently present, and to resolve the 
apparent inconsistency with regard to the etiology of any 
carpal tunnel syndrome that may be currently present.  See 
Suttmann v. Brown, 5 Vet. App. 127, 137 (1993).  

With regard to the veteran's claim of a compensable rating 
for his service-connected right shoulder disability, 
disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered in evaluating the residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, deformity or 
atrophy of disuse, or incoordination.  38 C.F.R. §§ 4.40, 
4.45 (1998).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The most recent VA medical examination of the veteran's 
service-connected right shoulder disability was performed in 
November 1992, at which time the examiner concluded that 
there was no evidence of physical findings showing that his 
right shoulder disability created any ongoing problems.  
Nevertheless, post-November 1992 medical evidence indicates 
that he continues to report that he experiences symptoms and 
impairment associated with his service-connected right 
shoulder disability (see, e.g., December 1996 VA psychiatric 
examination report, at which time he indicated that he 
experienced "almost constant" right arm pain and weakness).  
Thus, the Board is of the opinion that a contemporaneous 
examination of his right shoulder disability is warranted in 
compliance with all applicable sections of 38 C.F.R. Part 4, 
particularly §§ 4.40 and 4.45, as mandated by DeLuca, 8 Vet. 
App. at 206 (1995). 

As indicated above, the veteran's claim of TDIU must be 
readjudicated by the RO after completion of the development 
requested below.  As the analysis of that claim is dependent 
on the ratings assigned his service-connected disabilities 
and may be affected by final adjudication of his service 
connection claims, the TDIU claim is inextricably intertwined 
with his increased rating and service connection claims.  See 
Harris, 1 Vet. App. at 183.

In view of the foregoing and to ensure full compliance with 
due process requirements, this matter is REMANDED for the 
following development:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his claimed disabilities since 
service.  After any necessary 
authorizations are obtained from the 
veteran, copies of all relevant VA or 
private reports of medical treatment 
(not already of record) should be 
obtained by the RO and incorporated into 
the claims folder.

2.  The veteran should be afforded VA 
orthopedic, neurological and psychiatric 
examinations to determine the nature and 
severity of his service-connected right 
shoulder disability, and to determine 
the identity and etiology of any current 
disabilities involving his back, neck, 
the left shoulder, the left elbow, and 
bilateral carpal tunnel syndrome.  The 
entire claims file must be made 
available to the examiners for review in 
conjunction with the examination.  The 
examination report should reflect a 
review of the claims file and include a 
complete rationale for all opinions 
expressed.  Any testing and/or clinical 
studies, deemed necessary, should be 
accomplished.  After the examination, 
including any necessary testing, and a 
review of the record, the examiners 
should address the following: 

(A)  With regard to the service-
connected right shoulder disability, the 
examination report should include a 
description of the pertinent symptoms 
and clinical findings, and an assessment 
of the resulting functional impairment.  
The orthopedic and neurological 
examiners should elicit all of the 
veteran's subjective complaints 
concerning his service-connected right 
shoulder disability and provide an 
opinion as to whether there is adequate 
pathology present to support each 
subjective complaint of pain.  Symptoms 
attributable to the veteran's service-
connected right shoulder disability 
should be distinguished, if possible, 
from symptoms attributed to any 
nonservice-connected disabilities; if it 
is impossible to so distinguish the 
symptoms, the examiners should so state 
for the record.  The examiners should 
comment on the severity of the 
manifestations concerning the veteran's 
ability or inability to function in the 
employment arena and whether there are 
other objective indications of the 
extent of his pain, such as visible 
manifestations on movement of the right 
shoulder and functional impairment due 
to pain; 

(B)  With regard to the veteran's 
service connection claims, the 
orthopedic, neurological and psychiatric 
examiners should be requested to 
determine the identity and etiology of 
any current disabilities involving his 
back, neck, the left shoulder, the left 
elbow, and bilateral carpal tunnel 
syndrome.  The examiners should be 
requested to express an opinion as to 
the degree of medical probability that 
any of the veteran's back, neck, left 
shoulder, and/or left elbow 
disabilities, and/or bilateral carpal 
tunnel syndrome have an organic basis, 
and if so, the degree of medical 
probability that they are causally 
linked to any in-service symptomatology 
and/or injury.  If an organic basis for 
the etiology of any pertinent disability 
found cannot be determined, the 
examiners should so state for the 
record.  If the examiners determine that 
disability due to nonorganic causes is 
present with respect to the veteran's 
back, neck, left shoulder, and/or left 
elbow disabilities, and/or bilateral 
carpal tunnel syndrome, an opinion 
should be provided as to the correct 
diagnostic classification of that 
nonorganic disability and as to the 
degree of medical probability that there 
is a causal relationship between that 
nonorganic disability and service or the 
service connected psychiatric 
disability.  In this context, the 
orthopedic, neurological and psychiatric 
examiners should attempt to collaborate 
to arrive at a consensus opinion, if 
feasible.  The rationale for all 
opinions expressed should be explained.

3. The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall, 11 Vet. App. 268.

4.  The RO review of the veteran's 
increased rating claim should include in 
its readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.40 and 
4.45.  

5.  After resolution of the service 
connection and increased rating claims, 
the RO should readjudicate the veteran's 
TDIU claim.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Thereafter, if the benefits sought on appeal are not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

